                    UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

                                NO. 5:20-CR-254-2D




  UNITED STATES OF AMERICA

       V.

  MYRON OMAR WILLIAMS



                                        ORDER

       Upon Motion of the Defendant, it is hereby ORDERED that the Defendant's

Memorandum (D.E. #94) in the above captioned matter, be sealed until such time as

requested to be unsealed by the Defendant.



So ORDERED, the         t      day of September, 2021.




                                                  James C. Dever, III
                                                  U.S. DISTRICT JUDGE




     Case 5:20-cr-00254-D Document 99 Filed 09/07/21 Page 1 of 1
